Citation Nr: 0408048	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-15 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel







INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized Philippine guerrilla service from April 1945 to 
September 1945.  He died in December 1961.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1.  By decision dated in October 1999, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, finding that his death-
causing cardiovascular disease was unrelated to service.

2.  The evidence associated with the claims file subsequent 
to the October 1999 denial does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
and is cumulative and redundant of the evidence of record at 
that time.


CONCLUSION OF LAW

Evidence received since the October 1999 denial is not new 
and material, and the claim of entitlement to service 
connection for the cause of the veteran's death may not be 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7104 (West  2002); 38 
C.F.R. § 3.156 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The appellant was informed of the evidence needed to 
substantiate her claim by June and November 2001 letters from 
the RO, the April 2002 rating decision, the July 2002 
Statement of the Case, and the October 2002 Supplemental 
Statement of the Case.  In these documents, she was informed 
of the basis for the denial of her claim, of the type of 
evidence that was needed to substantiate her claim, and of 
all regulations pertinent to her claim.  She was specifically 
advised of the provisions of the VCAA, including which 
evidence and information was her responsibility, and which 
evidence would be obtained by the RO.  The RO provided the 
VCAA notice prior to its initial adjudication of this claim.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) stated, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  In a recent precedent opinion, the VA General Counsel 
found that the Court's statements regarding this new element 
of the notice requirement were obiter dictum and not binding 
on the VA.  Rather, 38 U.S.C.A. § 5103(a) does not require 
the VA to seek evidence from a claimant other than that 
identified by the VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.  Regardless, the Board finds that the 
various notices provided to the appellant cumulatively had 
the same effect, i.e., that she must provide all pertinent 
evidence in her possession.

As to the duty to assist, it is noteworthy that while certain 
evidence (outlined in 38 C.F.R. § 3.159 (c)(1)(2)(3)) must be 
obtained, the duty to obtain a medical opinion does not 
attach unless the previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(C)(iii).  

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death was previously 
considered and denied by the Board.  In October 1999, the 
Board found that the preponderance of the evidence was 
against finding that the veteran's death was related to his 
period of active service.  The appellant did not appeal this 
decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2003).  Under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  As 
the October 1999 Board decision is final, the appellant's 
claim may not be reopened or readjudicated by the VA absent 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  Evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).  

The relevant evidence that was of record at the time of the 
October 1999 Board denial consisted of a certified copy of 
the register of death, service medical records, a December 
1996 private hospital report, reports dated July 1997, April 
1998, and January 1999 from J.R., a private physician, 
undated and unidentified medical treatment records, and a 
June 1999 personal hearing transcript.

The register of death certified that the veteran died in 
December 1961, at the age of 41, due to hypertensive heart 
disease and congestive heart failure.  The service medical 
records include an April 1946 physical examination that 
identified no defect, and that documented normal heart, 
arteries, blood pressure, and pulse rate.  In a May 1946 
Affidavit for Philippine Army Personnel, the veteran reported 
no wounds or illnesses during service.

The December 1996 private hospital report certified that the 
veteran received treatment in December 1961, prior to his 
death, for congestive heart failure, hypertensive heart 
disease, hypertension, and severe malignant anemia due to 
bleeding external hemorrhoid.  It was noted that termites had 
eaten the clinical records.

In a report dated in April 1998, Dr. J.R. wrote that he was 
the veteran's former physician and listed the veteran's 
diagnoses as cerebral malaria, bronchial asthma, congestive 
heart failure, arthritis, edema, mayomalacia cordis, 
hepatitis, hypertension, and peptic ulcer.  In a report dated 
January 1999, Dr. J.R. wrote that he had treated the veteran 
from 1958 to 1961 for chest pain with high blood pressure and 
cerebral malaria.  In correspondence dated July 1997, Dr. 
J.R. wrote that the veteran had been under medical treatment 
during 1943 to 1945.  His diagnoses were malignant malaria, 
pneumonia, bronchial asthma, arteriosclerosis, influenza, 
myalgia, and malnutrition.  

Undated and unidentified clinical records show treatment for 
malaria, pneumonia, influenza, and bronchial asthma.  At her 
personal hearing before the Board, the appellant's 
representative stated her contention that illnesses incurred 
during the veteran's service caused his death.

The relevant evidence that has been associated with the 
record since the October 1999 Board denial consists of July 
2001 and September 2002 reports from R.A., a private 
physician.  In July 2001, Dr. R.A. stated that he had been 
the veteran's family physician and that the veteran's 
ailments were hypertensive heart disease, congestive heart 
failure, malaria, and peptic ulcer.  He opined that these 
ailments first occurred during the veteran's active service 
but that the veteran could not seek medical treatment due to 
financial reasons.  The outpatient records were unavailable 
due to floods.  In September 2002, Dr. R.A. described the 
onset of the veteran's symptoms as fever, chills, abdominal 
pain, dizziness, weakness and fatigability.  Again, he stated 
that these ailments began during service and that the veteran 
could not seek medical treatment following service.

Based upon the above facts, the Board finds that the 
appellant has not submitted new and material evidence in 
support of her claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant's claim was 
initially denied because the private medical opinion that 
stated that the veteran was under medical treatment during 
his period of active service was not supported by the 
objective medical evidence of record.  A mere transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

Likewise, the newly submitted private medical opinion 
apparently relies upon lay history and includes no objective 
findings, clinical data, or medical rationale to support its 
conclusion that the veteran had relevant disabilities during 
active service.  Accordingly, this evidence fails to provide 
an unestablished fact necessary to substantiate the claim, 
and is merely cumulative and redundant of the evidence of 
record at the time of the last prior final denial.  The Board 
finds no basis under which to reopen the appellant's claim.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim of entitlement to service connection 
for the cause of the veteran's death is denied.


____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



